           Case 5:20-cv-00595-F Document 25 Filed 07/30/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA




 DAMON NEAL DUNBAR, JR.,                   )
                                           )
    Plaintiff,                             )
                                           )
 -vs-                                      )      Case No. CIV-20-0595-F
                                           )
 RAY HAMMONS, et al.,                      )
                                           )
    Defendants.                            )


                                      ORDER

        Plaintiff Damon Neal Dunbar, Jr., a prisoner appearing pro se, brings this
action under 42 U.S.C. § 1983, alleging violations of his constitutional rights.
        Before the court is Magistrate Judge Shon T. Erwin’s Report and
Recommendation of June 29, 2021.          Doc. no. 24 (the Report).       The Report
recommends the court dismiss this action without prejudice based on plaintiff’s
failure to comply with the magistrate judge’s orders, specifically, plaintiff’s failure
to submit the necessary paperwork required for service.
        The Report advised plaintiff of his right to object to the Report by July 16,
2021. The Report also advised that failure to timely object to the Report would
waive appellate review of the factual and legal issues addressed in the Report. No
objection has been filed, and plaintiff has not sought an extension of time within
which to object to the Report.
             Case 5:20-cv-00595-F Document 25 Filed 07/30/21 Page 2 of 2




        Upon review, and with no objection to the Report having been filed, the
Report is ACCEPTED, ADOPTED and AFFIRMED. As recommended in the
Report, this action is hereby DISMISSED without prejudice.
        IT IS SO ORDERED this 30th day of July, 2021.




20-0595p006.docx




                                         2
